Citation Nr: 0524223	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.  He received, among other service awards, the 
Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial compensable rating of 30 percent 
effective September 
12, 2000.  The veteran perfected an appeal to the Board, 
requesting a higher rating for PTSD.  A veteran generally is 
presumed to be seeking the maximum benefit available.  Thus, 
it follows that the appeal of the September 2001 rating 
action, while favorable on the issue of service connection 
and to the extent that a compensable rating was assigned, 
remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board remanded the PTSD increased rating claim in 
December 2003 for further evidentiary development.  The 
remand directives having been completed, the claim is again 
before the Board for appellate consideration. 

As stated in his appeal to the Board (VA Form 9), the veteran 
declined to testify before a Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  PTSD is productive of no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events). 

2.  The totality of the evidence of record indicates that 
PTSD is not productive of symptoms and manifestations 
commensurate to the criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004) for a 50, 70, or 100 percent rating. 


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - PTSD

As noted in the Introduction, this matter arises from an 
appeal of the rating decision granting service connection for 
PTSD and assigning an initial 30 percent disability rating 
therefor.  In a case such as this, the Board can assign 
different, "staged" evaluations for PTSD for separate 
periods of time if the evidence so warrants, consistent with 
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Thus, here, 
the Board considers all evidence of record pertinent to PTSD 
consistent with general provisions requiring it to consider 
the whole recorded history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)); however, the 
main focus must necessarily be on evidence pertaining to PTSD 
symptoms and manifestations dated near and after September 
2000, when the veteran filed his PTSD service connection 
claim that resulted in the September 2001 rating action, 
bearing in mind that the evidence might support staged 
ratings.  See 38 U.S.C.A. § 5110 (West 2002) (effective dates 
of compensation, in general, cannot be earlier than the date 
of the receipt of application for benefits; this rule also 
applies to the filing of, as here, a claim to reopen).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Disability 
evaluation is based on the ability of the body as a whole to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

VA evaluates the extent of service-connected PTSD in 
accordance with rating criteria currently codified in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004) and in effect 
since November 7, 1996.  Under this Code, a 30 percent rating 
is assigned with evidence of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

Diagnostic Code 9411 assigns a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.    

A 70 percent rating may be assigned under Diagnostic Code 
9411 with evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

Diagnostic Code 9411 assigns the maximum 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

For the reasons that follow, the Board finds that the 
totality of the evidence does not support the assignment of a 
schedular rating higher than the 30 percent currently in 
effect under Diagnostic Code 9411.  Overall, the veteran's 
PTSD is manifested by no more than mild to moderate 
occupational and social impairment commensurate to schedular 
criteria for a 30 percent rating. 

The criteria for the next higher rating of 50 percent, 
essentially, are reduced reliability and productivity due to 
symptoms like flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; frequent, regular 
panic attacks; reduced cognitive ability; impaired memory and 
judgment; mood and motivation disturbances; difficulty in 
establishing and maintaining personal and work relationships.  

No private or VA medical evidence, including social worker 
records and PTSD counseling records, documents speech 
problems - circumstantial, circumlocutory, or stereotyped - a 
criterion for the next higher rating of 50 percent.  On the 
contrary, the September 2001 compensation and pension 
examination (C&P) report documents a finding that "speech 
was articulate with normal rate, rhythm and tone."  Nor do 
the records document complaints about, or a clinical finding 
of, marked impairment of memory or judgment.  



The veteran also has "no major" cognitive impairment.  See 
December 2004 C&P report.  No other evidence of record 
documents psychiatric abnormality significant enough to have 
resulted in impairment of cognitive ability abnormal thought 
process.  The September 2001 C&P report noted that the 
veteran's thought process was "generally logical and goal 
directed"; the veteran is "fully oriented to person, place, 
time and situation."   

As further documented in the December 2004 C&P report, the 
veteran does appear to be somewhat socially isolated and has 
some difficulty establishing and maintaining interpersonal 
relationships.  The veteran reportedly presents, externally, 
a friendly and sociable personality, but is assessed to be an 
isolated and aloof individual who needs distance from people.  
He was divorced some three decades ago, and reported being 
single, with no girlfriend currently.  He is somewhat 
estranged from his adult daughter and half-sister.  He did 
not report significant social contact with friends.  Also, it 
is noted that the veteran has not been gainfully employed 
since late 2004; as such, he apparently does not have avenue 
for regular social interaction that a typical workplace would 
provide.    

In sum, the veteran's chief symptoms and manifestations 
specific to PTSD apparently include "minimal" flashbacks 
(and reportedly, some sleep disturbance associated with 
thoughts about service in Vietnam - see March 2004 
statement), social isolation, hypervigilance, and startle 
reaction.  The Board acknowledges that earlier medical 
records, to include September 2000 VA counselor's report, 
September 2001 C&P report, and December 2001 VA counselor's 
report, as whole, seem to have documented more significant 
symptoms than those documented later.  See in particular the 
September 2001 C&P report, which documents mood swings, manic 
episodes, survivor guilt, some insomnia, monthly flashback 
memories, and "panicky" episodes; the veteran's mood and 
affect were described then as anxious and somewhat hypomanic.  
Nonetheless, even in September 2001, the examiner concluded 
that the veteran's PTSD was chronic, but moderate, and that 
social, vocational, and recreational skills appeared 
moderately impaired.  And, more importantly, over time, his 
symptoms appear to have improved, as explained below.     

As of the December 2004 C&P examination performed by a VA 
medical doctor, the extent of the veteran's PTSD symptoms was 
described as "very minimal." The doctor also said that 
"strong PTSD symptoms appear to have abated largely during 
the last few years, so [the veteran] has few complaints about 
PTSD itself at this time."  It was further noted that a key 
current stressor at this time was difficulty in adjusting to 
boredom at home, as the veteran recently stopped working at 
the U.S. Postal Service due to physical, not psychiatric, 
disability.  The diagnoses included chronic, but mild PTSD; 
and history of dysthymic disorder.  See December 2004 C&P 
report.  (The Board acknowledges that the veteran reported, 
during the September 2001 C&P examination, having been 
terminated from jobs due to "personality conflicts."  
However, these terminations apparently occurred well before 
the time period pertinent to the Board's evaluation of this 
claim, as the veteran reported having worked as a postal 
worker since 1997, and recently stated he was asked to stop 
employment as a postal worker based upon physical 
disability.)  Moreover, almost two year earlier, as reflected 
in March 2003 VA outpatient treatment records, the veteran 
reported, with respect to PTSD, only occasional intrusive 
thoughts; he denied having nightmares and stated that 
"panics" had subsided.  All of this evidence is contrary to 
his repeated lay statements submitted more recently to the 
effect that neither the Wellbutrin drug nor PTSD counseling 
has helped and that his PTSD symptoms are worsening, and not 
stabilized or improved.  On the contrary, the evidence seems 
to indicate that PTSD symptoms likely were somewhat worse 
several years ago, but were still not significant or serious, 
and that they have improved somewhat thereafter.                  

The Board also acknowledges quantitative evidence of 
psychiatric impairment in the form of Global Assessment of 
Functioning (GAF) scores obtained during the pertinent time 
period.  (GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) (100 representing superior functioning in 
a wide range of activities and no psychiatric symptoms).)  A 
score between 31 and 40 indicates significant symptoms (such 
as illogical speech, reality testing abnormalities) or major 
social and occupational impairment.  A score between 41 and 
50 indicates serious psychiatric symptoms (suicidal ideation, 
severe obsessional rituals, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A score of 51 to 60 indicates moderate symptoms 
and moderately impaired occupational and social functioning.  

As documented in a September 2000 VA counselor's report, the 
veteran's GAF score was estimated as 40.  The September 2001 
C&P examination report documents a GAF score of 60.  A 
December 2001 VA counselor's report reflects an estimated GAF 
score of 38-40.  In December 2004, the veteran's GAF score 
was estimated as 51.  While GAF scores alone, generally 
ranging between 40-60 would indicate moderate to significant 
functional impairment during the last several years, it is 
important to note that the veteran does not now, and has not 
during the time period relevant to this claim, exhibited 
specific, clinically documented behaviors or manifestations 
that would be commensurate with the scores.  For example, 
while the VA PTSD counselors (non-M.D.s) provided low GAF 
score estimates in September 2000 and December 2001, neither 
the records dated around that time, nor those dated 
subsequently, indicate reality testing abnormalities, 
illogical speech, obsessional rituals, suicidal or homicidal 
ideation, violent tendencies, cognitive deficit, 
disorientation; nearly constant panic and anxiety episodes, 
and the like, that would reflect significant to serious 
psychiatric illness.  

Moreover, the GAF score begins at 40 in September 2000; then 
rises to 60 a year later; and then, approximately another 
year later, decreases to about 40.  However, the actual 
treatment and counseling records do not substantiate an "up 
and down" fluctuation of PTSD symptomatology commensurate to 
the scores between September 2000 and December 2001.  Also, 
adversely affecting the probative value of the PTSD 
counselors' scores somewhat is that their reports tend to be 
largely conclusory as to the score - their reports largely 
focus on relevant history pre-dating 2000, particularly 
history as related to them by the veteran, but do not 
adequately explain more contemporaneous clinical findings or 
observations that buttress the scores assigned.  

In addition, it is also important to also note that various 
GAF scores did not distinguish to what extent nonservice-
related stressors such as loss of Postal Service job due to 
physical disability and resulting financial difficulty, and 
drug and alcohol abuse in remission, as well as nonservice-
connected psychiatric problems (like avoidant personality 
features noted by a medical doctor in the September 2001 C&P 
report and dysthymic disorder) contributed to the GAF results 
and to what extent the scores reflected only PTSD symptoms.  

Thus, the Board finds the GAF scores material to its 
evaluation of the claim, but they are not of significant 
persuasive value given the totality of the evidence as 
discussed above.  The veteran's psychiatric condition due to 
PTSD may more accurately be described as moderate to 
moderately serious in the early 2000s, but thereafter, as 
mild to moderate; however, at no time during the pertinent 
time period has PTSD been shown to be serious or highly 
significant.  In this regard, the Board attempts to maintain 
stability of disability evaluations in the face of findings 
might indicate some fluctuation, consistent with 38 C.F.R. 
§ 3.344(a) (2004).  After considering the totality of the 
evidence, the Board concludes that the veteran's PTSD, while 
chronic, most nearly approximates the 30 percent in effect 
from September 2000 to the present time.

Also with respect to drug and alcohol abuse, it is 
acknowledged the VA PTSD counselor's September 2000 report 
states that the veteran might have 
"self-medicated" with alcohol and drugs.  This statement is 
wholly conclusory.  No medical doctor has opined that drug or 
alcohol abuse is directly responsible for PTSD symptoms.  In 
particular, the record is replete with evidence of such 
abuse, and the C&P examiners, who are medical doctors, were 
of aware of a history of drug and alcohol abuse, but did not 
relate such abuse to PTSD.       

Further, the Board explicitly finds that the record fails to 
support even higher schedular ratings of 70 or 100 percent.  
As documented in the September 2001 and December 2004 C&P 
reports of two medical doctors, the veteran does not have 
symptoms indicative of truly significant psychiatric 
disability, such as suicidal or homicidal ideation or intent; 
he does not have "severe" depression.  See also W. 
Tillery's (private social worker) April 2000 report 
documenting the veteran's denial of being homicidal or 
suicidal.  Also, the notation in the December 2004 C&P report 
that the veteran has some insight into his problems would be 
evidence that his psychiatric state is not so debilitating 
that he has gross impairment in thought process or cognitive 
ability, or is disoriented, so as to warrant a rating of 70 
or 100 percent.  No obsessional rituals; illogical, obscure, 
or irrelevant speech; near continuous panic or depression 
impeding independent, appropriate, and effective functioning; 
impulse control problems; inability to maintain basic hygiene 
and personal appearance (the VA examiner stated in his 
September 2001 report that the veteran has a "neat" 
appearance); gross inappropriate behavior; or significant 
memory loss are documented in the record.  

Further on this point, while VA counseling records document 
reports that the veteran previously had threatened to "blow 
up" the post office and that he was suicidal, the evidence 
dated within the pertinent time period, and in particular the 
2001 and 2004 C&P reports, document denials by the veteran as 
to homicidal or suicidal ideation; there is no evidence that 
he actually had become violent against others or that he had 
tried to physically harm himself during the last several 
years, the relevant time period for the purposes of this 
evaluation.  Also, the September 2001 C&P report reflects a 
report of a prior suicide attempt through drug overdose; 
however, this reportedly occurred in 1981.  No subsequent 
suicide attempt has been reported, and the veteran stated in 
September 2001 that he has participated in "Alcoholics 
Anonymous" and has refrained from drinking and abusing drugs 
for approximately five years.  Thus, this history, while 
relevant, does not provide a basis to find that the veteran's 
current psychiatric state, or even that dating back to 
September 2000, when his PTSD service connection claim was 
received, was significantly worse than the 30 percent rating 
assigned by the RO effective this date.          

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  The veteran himself does not 
maintain that his employability is impeded or precluded 
specifically due to the severity of current PTSD symptoms; 
nor is there evidence that PTSD required, or requires, 
hospitalization or confinement.  On the contrary, the record 
indicates that medical care for psychiatric problems during 
the last several years has been limited to PTSD counseling, 
outpatient visits, and prescription medication.  The record 
further indicates that the veteran's current unemployment was 
due to nonservice-connected physical disability as opposed to 
psychiatric disability.  Accordingly, the Board finds that 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321 (2004).

Based upon all of the foregoing, the Board concludes that the 
preponderance of evidence is against a higher rating or 
consideration for extraschedular evaluation.  As such, the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

The duty to notify was met with the VA Appeals Management 
Center's (AMC) three letters sent to the veteran in March, 
September, and December 2004, and the Statement of the Case 
(SOC).  The SOC set forth the rating criteria commensurate to 
higher PTSD evaluation.  The three letters explained that 
additional evidence, in particular medical evidence pertinent 
to PTSD, is needed.  The letters further explained that, if 
he provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim, even though the law 
requires VA assistance in claim substantiation.  As for the 
"fourth element," the three letters explicitly asked the 
veteran to provide any evidence in his possession that is 
pertinent to the claim.  Also, the SOC cited 38 C.F.R. 
§ 3.159, which includes a provision that the veteran may 
submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, the May 2005 Supplemental SOC (SSOC), 
and three 
duty-to-assist letters, as well as the rating decision, why a 
higher rating was not assigned.  He was told about his and 
VA's respective claim development responsibilities in the 
VCAA letters, and was reminded multiple times throughout the 
appeal period that he himself has claim substantiation 
responsibility so long as the rating action remains 
unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 2001 rating decision 
from which this appeal arises.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

The Board has conducted such an evaluation, and finds no 
prejudicial error due to the timing of the notice as to any 
of the four elements.  The veteran was provided a complete 
notice during the appeal period, in advance of recent 
certification of the appeal to the Board.  Even after the 
issuance of the May 2005 SSOC, some half year after the 
issuance of the AMC's most recent VCAA letter, the veteran 
had a 60-day opportunity to comment on the claim or tell VA 
the evidentiary record is incomplete.  He did not ask for 
further claim development assistance, or submit new evidence.  
He and his accredited representative did, however, submit 
additional argument.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment, C&P examination, and private 
medical records (to include private psychiatric counseling 
records).  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  He did not 
report the existence of additional pertinent records despite 
appropriate, multiple notification that he may do so.  Two VA 
C&P examination reports appropriate to evaluation of this 
claim are in the claims file.  Based upon the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.   


ORDER

An increased disability rating for service-connected PTSD, 
currently evaluated as 30 percent disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


